Citation Nr: 1033723	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine, status post L4-5 
hemilaminectomy and discectomy, with history of left 
radiculopathy (lumbar spine disability). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1999 to October 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran requested a rating in excess of 20 percent for his 
lumbar spine disability in May 2005.  In a rating decision of 
which the Veteran was notified in October 2005, the RO granted a 
temporary evaluation of 100 percent for surgery and convalescence 
for the period from August 15, 2005, through September 30, 2005.  
The 20 percent rating was continued for the period prior to that 
time, as well as for the period beginning October 1, 2005.  The 
Veteran appealed from this decision.  During the course of the 
appeal, in a November 2007 rating decision, the RO granted 
service connection for left leg sensitivity and numbness, to be 
added to the service-connected lumbar spine disability as a 
history of left radiculopathy, and assigned a noncompensable 
evaluation effective October 11, 2006.  Therefore, the overall 
evaluation for the Veteran's lumbar spine disability, including 
the associated history of left leg radiculopathy, is currently 20 
percent.  

The Veteran was last examined for compensation purposes in July 
2006, and the most recent VA treatment records in the claims file 
are dated in November 2006.  Further, the Veteran and his 
representative have asserted that his lumbar spine disability has 
progressively worsened during the course of the appeal.  As such, 
the medical evidence of record is too old to adequately evaluate 
the claimed disability, and a remand is necessary to obtain 
additional evidence in this regard.  See Palczewski v. Nicholson, 
21 Vet App 174, 181-82 (2007); see also Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (VA must provide a new examination where a 
veteran claims the disability is worse than when originally rated 
and the available evidence is too old to adequately evaluate the 
current severity).  Upon remand, all outstanding treatment 
records should be obtained, and the Veteran should be scheduled 
for a VA examination to determine the current severity of his 
lumbar spine disability, including but not limited to any 
associated left radiculopathy.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any outstanding treatment records 
pertaining to the Veteran's lumbar spine 
disability, including but not limited to 
records from the Long Beach VAMC and the 
Loma Linda VAMC dated from November 2006 
forward.  Any outstanding private records 
identified by the Veteran should also be 
obtained, after obtaining any necessary 
authorizations.  All requests and all 
responses, including negative responses, 
must be documented in the claims file.  
All records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

2.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the current 
severity of his lumbar spine disability, 
to include a history of left 
radiculopathy.  The entire claims file and 
a copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the report.  
All necessary tests and studies should be 
conducted.  The examiner should measure 
and record all musculoskeletal and 
neurological manifestations of the 
Veteran's lumbar spine disability, as 
appropriate.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the increased rating claim 
based on all lay and medical evidence of 
record.  Such adjudication should reflect 
consideration of all potentially 
applicable diagnostic codes, including 
both musculoskeletal and neurological 
manifestations, as appropriate.  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

